Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 15/604033 application originally filed on May 26, 2017.
Amended claims 2-15, filed July 28, 2022, are pending and have been fully considered.  Claim 1 has been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 24 of U.S. Patent No. 11,008,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and US Patent No. ‘532 overlap in claiming a candle wax composition comprising a hydrogenated oil and a nickel content of less than 0.5 ppm.  The present application and US Patent No. ‘532 are obvious to the disclosed claimed ranges of the various properties of the candle wax composition.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 6,503,285) in view of Flider et al. “Metals in Soybean oil” March 1981 hereinafter “Flider”.
Regarding Claims 2, 6-8, 10 and 14-15
	Murphy discloses in the abstract, candles formed from triacylglycerol-based wax.  
Murphy discloses in column 2 lines 1-9, the wax may be useful in forming votive, pillar and votive candles. 
Murphy further discloses on page 12 lines 5-15, candles formed from the present vegetable oil-based candle include the molten wax is then cooled to the solidify the wax in the shape of the mold and a wick is disposed within the wax. The triacylglycerol component of the wax composition:
- has a melting point of about 54 to 63°C;
- and fatty acid composition which includes about 8 to 25 wt. % 16:0 fatty acid; about 30 to 60 wt. % 18:0 fatty acid; and about 50-70 wt. % 18:1 fatty acid. 
Murphy discloses in column 12 lines 22-25, the wax used to form the present candles includes at least about 70 wt. % of the triacylglycerol component. Murphy further discloses in column 2 lines 57-60, triacylglycerol stock can be formed by blending fully hydrogenated and partially hydrogenated vegetable oils.
Murphy discloses in column 6 lines 59-67 and column 7 lines 1-7, suitable hydrogenated vegetable oils that have generally been neutralized, refined and bleached for use in the present triacylglycerol-based material includes hydrogenated soybean oil, hydrogenated cottonseed oil, hydrogenated sunflower oil, hydrogenated canola oil, hydrogenated corn oil, hydrogenated olive oil, hydrogenated peanut oil, hydrogenated safflower oil or mixtures thereof. The vegetable oil may be hydrogenated to obtain a desired set of physical characteristics, e.g., in terms of melting point, solid fat content and/or Iodine value. The hydrogenation is typically carried out at elevated temperature, such as 400.degree. F. to 450.degree. F. (about 205.degree. C. to 230.degree. C.), and relatively low hydrogen pressure (e.g., no more than about 25 psi) in the presence of a hydrogenation catalyst. One example of a suitable hydrogenation catalyst, is a nickel catalyst, such as a powdered nickel catalyst provided as a 20-30 wt. % in a solid vegetable oil. 
	However, it is to be noted, it is known in the art to further treat the hydrogenated oil composition comprising nickel of Murphy, through bleaching, in order to remove nickel from the hydrogenated oil, as taught by Flider.
	Flider discloses on page 271 “Bleaching and Post-Bleaching Inefficiency”, hydrogenated oils require a special posttreatment to remove traces of nickel from the finished product. During hydrogenation, nickel soaps are formed and are sufficiently oil-soluble to remain in the oil during filtration. Citric acid (100 ppm) added prior to final filtration will chelate the remaining nickel and leave a residual nickel level of less than 1.5 ppm. According to the industry, a residue of 0.1-1.5 ppm nickel may be present in hydrogenated oils.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to bleach the hydrogenated oils of Murphy as taught by the bleaching process of Flider.  The motivation to do so is, in order to remove the metal content (i.e. nickel) of the hydrogenated oils and have hydrogenated oil with a metal content of less than 0.5 ppm.
	Murphy modified by Flider has met the candle wax composition of the present invention.
Regarding Claim 3
Murphy further discloses on page 12 lines 5-15, candles formed from the present vegetable oil-based candle include the molten wax is then cooled to the solidify the wax in the shape of the mold and a wick is disposed within the wax. The triacylglycerol component of the wax composition has a melting point of about 54 to 63°C.
Regarding Claims 4 and 5
Murphy discloses in column 12 lines 22-25, the wax used to form the present candles includes at least about 70 wt. % of the triacylglycerol component.
Regarding Claim 9
Murphy discloses in column 2 lines 55-64, one embodiment of such a triacylglycerol stock can be formed by blending fully hydrogenated and partially hydrogenated vegetable oils to produce a blend with an Iodine Value of about 25-45 and the desired melting point. For example, a suitable triacylglycerol stock can be formed by blending appropriate amounts of fully hydrogenated soybean and/or palm oils with a partially hydrogenated soybean oil having an Iodine Value of about 60 to 75.
It would have been obvious to one of ordinary skill in the art at the time of the invention to discover various Iodine Values of various blends of triacylglycerols of the total wax composition through routine experimentation.
Regarding Claims 11-13
Murphy discloses in column 6 lines 59-65, suitable hydrogenated vegetable oils for use in the present triacylglycerol-based material includes hydrogenated soybean oil, hydrogenated cottonseed oil, hydrogenated sunflower oil, hydrogenated canola oil, hydrogenated corn oil, hydrogenated olive oil, hydrogenated peanut oil, hydrogenated safflower oil or mixtures thereof. The vegetable oil may be hydrogenated to obtain a desired set of physical characteristics, e.g., in terms of melting point, solid fat content and/or Iodine value. 
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicants argued: “I(A). A person of ordinary skill in the art would not have been motivated to combine Flider with Murphy as alleged.  The Office Action alleges that the motivation to combine Flider with Murphy would have been "...in order to remove the metal content (i.e. nickel) of the hydrogenated oils and have hydrogenated oil with a metal content of less than 0.5 ppm." However, Flider is not directed to candles or candle wax, and Flider fails to describe or suggest removing nickel from a candle wax composition. Flider is focused on edible oils throughout and fails to describe or suggest candles or burning of oils. Throughout the entire document, Flider never describes or suggests that nickel can have any effect on candles or on the burning of oils; rather, Flider only mentions that nickel levels can specifically affect "health, stability, and safety considerations" or can "damage flavor and stability" which are only concerns for edible oils and not for candle waxes. Accordingly, a person of ordinary skill in the art hypothetically in possession of Murphy, which is directed to candles formed from triacylglycerol-based wax and fails to describe or suggest edible oils or edible materials, would have no reason or motivation to select Flider, which fails to describe or suggest candles, the burning of oils, or any beneficial effects of nickel removal on candles.”
Applicants arguments are not deemed persuasive.  As stated in the above Office action,  Murphy discloses in column 6 lines 59-67 and column 7 lines 1-7, suitable hydrogenated vegetable oils that have generally been neutralized, refined and bleached for use in the present triacylglycerol-based material includes hydrogenated soybean oil, hydrogenated cottonseed oil, hydrogenated sunflower oil, hydrogenated canola oil, hydrogenated corn oil, hydrogenated olive oil, hydrogenated peanut oil, hydrogenated safflower oil or mixtures thereof. Murphy has been combined with Flider due to it is known in the art to further treat the hydrogenated oil composition comprising nickel of Murphy, through bleaching, in order to remove nickel from the hydrogenated oil, as taught by Flider.  Therefore, Flider is NOT relied upon to teach a candle wax composition but rather it is known in the art to teach hydrogenated oils, particularly the hydrogenated soybean oils of Murphy.
Applicants argued: “Flider does not describe or suggest that bleaching causes nickel removal. Rather, Flider describes an ancillary step of citric acid addition "prior to the final filtration" to chelate and remove nickel. Adding citric acid and then filtering the citric acid out of the oil are additional steps that add substantial cost and effort to the processing of the oil. A person of ordinary skill in the art would not undertake special efforts to perform an ancillary step that increases cost and effort unless they had a substantial motivation to do so. However, as discussed above, none of the cited references provide such a motivation, with none of Flider's described effects of nickel removal pertaining to properties relevant to candles or to the burning of oils.”.
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Flider discloses bleaching and post-bleaching to remove traces of metals, particularly remove traces of nickel from the finished oil product.  Flider discloses that citric acid is added during the bleaching step, in order to improve the overall efficiency of the removal process of traces of nickel.  Therefore, Flider does not teach “citric acid” as a separate ancillary step but rather the known bleaching process may include citric acid (see the Bleaching and Post-Bleaching section of Flider).  Additionally, the present specification of the current application discloses the reduction of nickel in hydrogenated natural oils has been performed through a combination of filtration and/or bleaching of the hydrogenated oils (see paragraph 0067 of the current specification), which is within the bounds of the disclosure of Murphy modified by Flider.
Applicants argued: “I(B). Objective evidence indicates non-obviousness. Even if, merely for the sake of argument, a prima facie case of obviousness exists, objective evidence shows that the present claims cannot be obvious. Consideration of objective evidence of non-obviousness is crucial to safeguard against hindsight bias.1 Such evidence must be weighed by the Patent Office as it "can be the most probative evidence of nonobviousness in the record, and enables the court to avert the trap of hindsight." Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1310 (Fed. Cir. 2010). Declaration #3 including Exhibits A-C was submitted with the Response of 7/3/2019 for parent application U.S. patent no. 11,008,532, and is included herewith. Declaration #3 provides objective evidence of non-obviousness sufficient to rebut a prima facie case of obviousness. As explained herein at I(B)(1), the claimed invention has unexpected properties. As explained herein at I(B)(2), the claimed invention solves a problem in the art. As explained herein at I(B)(3), the claimed invention solves a long-felt need. As explained herein at I(B)(4), others were skeptical of the claimed invention. As explained herein at I(B)(5), the claimed invention found commercial success, but now others are copying the claimed invention. I(B)(1).  The claimed invention has unexpected properties. I(B)(2).  The claimed invention solves a problem in the art. I(B)(3).  The claimed invention solves a long-felt need. I(B)(4).  Others were skeptical of the claimed invention. I(B)(5).  The claimed invention found commercial success, but now others are copying the claimed invention.”.
Applicants arguments are not deemed persuasive.  The submitted Declaration 3 is not deemed persuasive and fails to overcome the applied rejection.
(1) First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) (“Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the ... art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware.”); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).  Applicants have failed to provide evidence that satisfaction of the long felt need for a candle comprising a wick in a candle wax composition comprising a wax having a nickel content of less than 0.5 ppm was unsuccessfully attempted before the presently claimed invention.  
(2) Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a “do-it-yourself’ window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be tom. “[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved”.) Applicants have failed to demonstrate long-felt need and failure of others due to others have produced a candle wax composition comprising less than 0.5 ppm of nickel. In particular, Murphy modified by Flider, cited above, as a prior art reference, as evidence that there is no long-felt need.
Applicants’ arguments directed unexpected results are not deemed persuasive. The examiner maintains, Murphy modified by Flider is relied upon to teach the removal of the nickel catalyst from the hydrogenated oil using a bleaching process to treat the hydrogenated oil, which encompasses that the nickel would be reduced to less than 1.5 ppm.  Also, it is to be noted, the nickel content is not in the formation of the candles but rather the nickel content is in the hydrogenated oil. Second, applicants have presented unexpected results in improving the burn rate. However, the unexpected results is a result that would flow naturally from the combustion of burning the candle composition with a nickel content of less than 0.5 ppm. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, applicant’s unexpected results are not deemed persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771